Appeal from order dismissed, with costs. The writ of prohibition does not issue as a matter of right but in the sound discretion of the court. (People ex rel. Hummel v. TrialTerm, 184 N.Y. 30; People ex rel. Livingston v. Wyatt,186 N.Y. 383, 393.) "It being discretionary with the Supreme Court whether to grant or deny the writ, its order refusing to grant it is not appealable to this court" (People ex rel. Adams v.Westbrook, 89 N.Y. 152, 156), unless as in People ex rel.Hummel v. Trial Term, the order or the opinion of that court shows that the application was denied as a matter of law and not in the exercise of discretion.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Appeal dismissed. *Page 622